215 F.3d 788 (7th Cir. 2000)
United States of America,  Plaintiff-Appellee,v.William J. Stoecker, Defendant-Appellant.
No. 97-3870
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 9, 2000
Decided June 1, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 95 CR 118--Robert W. Gettleman, Judge.
Before Bauer, Easterbrook, and Ripple,  Circuit Judges.
Bauer, Circuit Judge.


1
On March 4, 1997,  a jury found William Stoecker guilty on  numerous counts of bank fraud in  violation of 18 U.S.C. sec. 1344, making  false statements to financial  institutions in violation of 18 U.S.C.  sec. 1014, and giving or receiving bribes  in exchange for procuring loans in  violation of 18 U.S.C. sec. 215. Stoecker  was sentenced to 90 months imprisonment,  to be followed by three years of  supervised release, and $121,652,607.00  in restitution. He appeals his conviction  and sentence.


2
Stoecker was the sole owner of the  Grabill Corporation. Grabill held stock  for four other holding companies (Camdon  Companies, Inc., the Techna Group, Ltd.,  Windsor-Hamilton, Ltd., and Foxxford  Group, Ltd.), which in turn owned  subsidiary or operating companies. As a  result of a major bank fraud scheme,  eight banks loaned Grabill $150 million.  Stoecker's scheme consisted of presenting  false financial statements and pledging  the same stock as collateral to more than  one bank. By December 1988, Grabill could  not meet its loan repayment obligations.  When the bankruptcy trustee sold the  companies assets and distributed the  resulting proceeds, the banks were left  with a loss of more than $82 million.


3
Stoecker first argues that the district  court improperly limited his cross-  examination of the government's witness,  Richard Bock. Stoecker wanted to question  Bock about an administrative complaint  filed against him by the Illinois  Department of Registration and Education  (DRE). The DRE terminated its complaint  against Bock after he voluntarily gave up  his real estate license. Stoecker claims  that this evidence went to Bock's  credibility as a witness. The district  court deferred its ruling until a voir  dire of the witness was held.


4
During voir dire, Bock testified that he  was the senior vice-president of finance  for the real estate brokerage firm  Quinlan & Tyson. While he was working  there, the DRE conducted an audit of the  firm and found a $300,000 shortfall in  the escrow accounts. As a result, the DRE  filed a complaint against Quinlan &  Tyson, Bock, and William Jennings, owner  of the firm. Jennings surrendered his  license and three months later committed  suicide. Bock maintained his innocence  but voluntarily agreed to give up his  real estate licence. The DRE then dropped  its complaint against Bock. Based on this  testimony, the district court found the  testimony regarding the DRE complaint  inadmissable.


5
Limitations on cross-examination are  reviewed for abuse of discretion when  there are no implications of the  defendant's Confrontation Clause rights.  United States v. Saunders, 166 F.3d 907,  920 (7th Cir. 1999).


6
In Saunders, the court did not permit  cross-examination of the government  witness on a report that he had been  investigated for bias in favor of the  government by the Department of Justice  Office of Inspector General. Id. at 918.  The court, in making its determination,  stated that "specific instances of  conduct may, in the discretion of the  court, be introduced for the purpose of  attacking a witness' credibility, the  probative value of such evidence must  still outweigh the danger of unfair  prejudice, confusion of the issues, or  misleading the jury." See Fed.R.Evid.  608(b).1 Because the Department of  Justice did not take disciplinary action  against the agent, the court denied the  defense request.


7
In this case, the district court  determined that the prejudicial value of  the DRE complaint outweighed the  probative value of the evidence for  impeachment purposes. The evidence was  unrelated and far too remote to be  probative and it would have been unfairly  prejudicial. In fact, the DRE complaint  was over fifteen years old, no final  assessment of guilt was ever made, nor  was Bock ever required to pay  restitution. Further, even if there had  been a conviction, it would have been  inadmissible. The court would not have  allowed the prior conviction into  evidence pursuant to section 609(b) of  the Federal Rules of Evidence,2 which  provides that any conviction over ten  years old is inadmissable unless its  probative value substantially outweighs  its prejudicial value. We find that the  district court did not abuse its  discretion in preventing Stoecker from  cross-examining Bock about the complaint.


8
Stoecker next argues that the district  court erred in admitting Bock's 1991  statements to FBI investigators as a  prior consistent statement under federal  rule 801(d)(1)(B). Bock testified about  the fraudulent activities of Stoecker and  the Grabill Corporation. As the chief  financial officer for Grabill, Bock knew  of and assisted Stoecker in making  misrepresentations to banks for the  purpose of obtaining loans from them.  Because of a plea agreement, Stoecker  urged on cross-examination that Bock had  an incentive to testify falsely.


9
Following the cross-examination, the  government moved to admit the plea agreement and prior consistent statements  of Bock. The government argued that the  1991 statements were made several years  before the plea agreement and before Bock  had any motive to lie. The court ruled  that in order to enter the prior  consistent statements, the government had  to redirect Bock. Before doing so, the  court permitted defense counsel to  conduct a voir dire examination of Bock.  Following the voir dire, the judge denied  the admissibility of the plea agreement  but did admit the prior consistent  statements.


10
Evidentiary rulings of the trial judge  are reviewed for an abuse of discretion.  United States v. Fulford, 980 F.2d 1110,  1114 (7th Cir. 1992). A four-part test  has been established to allow the  admission of prior consistent statements  under Federal Rules of Evidence  801(d)(1)(B) to rehabilitate a witness:


11
1) the declarant testifies at trial and  is subject to cross- examination; 2) the  prior statement is consistent with the  declarant's trial testimony; 3) the  statement is offered to rebut an express  or implied charge of recent fabrication  or improper motive; and, 4) the statement  was made before the declarant had a  motive to fabricate.


12
Id. at 1114; United States v. Lewis, 954  F.2d 1386, 1391 (7th Cir. 1992). Stoecker  contends that the third and fourth  criteria have not been satisfied.


13
The third prong permits admission of  prior consistent statements if there has  been an express or implied charge of  recent fabrication. Between the questions  on cross-examination and voir dire, the  court correctly inferred that the  questions were designed to imply that  Bock fabricated his testimony. During  voir dire, Stoecker asked Bock several  times if he knew the implications of his  trial testimony under the plea agreement.  Specifically, that any reduction in his  sentence was up to the government. The  court correctly found that Stoecker's  intent was to imply Bock was acting in  his own self interest.


14
As for the final prong, the rule  requires that the statement have been  made before the declarant had a motive to  fabricate. Here, the statements in  question were made in 1991, approximately  four years before the original indictment  and five years before the plea agreement.   Because these statements were made  several years earlier, the court  determined that Bock did not have a  motive to fabricate. The court reasoned  that to do so would imply that everyone  who makes a statement to law enforcement  officers has reason to fabricate. The  court relied on United States v. West,  670 F.2d 675 (7th Cir. 1982), to admit  the statements only through the redirect  of Bock, not through the FBI agent to  whom they were made. Because, as we said  in Fulford, reasonable minds can differ  as to when one first possessed a motive  to fabricate, the court did not abuse its  discretion in admitting the prior  consistent statements. Fulford, at 1114.


15
Stoecker argues that Fulford is no  longer instructive because of the Supreme  Court's decision in United States v.  Tome, 513 U.S. 150, 154. The court in  Tome did not allow admission of the prior  consistent statements because the  statements were made after the witness  had a motive to lie. Id. But the court  specifically stated that a consistent  statement that predates the motive is a  square rebuttal to implication that the  witness had a motive to lie. Id. at 158.  That is exactly what happened here. The  judge determined that the statements Bock  made predated the plea agreement by  approximately five years. The court found  that the plea agreement could establish a  motive and did not allow that to be  admitted into evidence. Further, Stoecker  had the opportunity to re-cross-examine  Bock, unlike Tome, where witnesses other  than the declarant were questioned. We  believe that the court did not abuse its  discretion in admitting the prior  consistent statements of Bock.


16
Stoecker next contends that the district  court erred in admitting five stock  pledge charts into evidence. The charts  detailed which stocks Grabill pledged as  security for its loans and revealed that,  in several instances, the same stock was  pledged to more than one bank. The  government suggested that the charts were  a summary of the witness testimony  regarding dates and pledges that the jury  might forget during the course of a long  trial. The court admitted the charts  under section 1006 of the Federal Rules  of Evidence which provides:


17
The contents of voluminous writings,  recordings, or photographs which cannot  conveniently be examined in court may be  presented in the form of a chart,  summary, or calculation. The originals,  or duplicates, shall be made available  for examination or copying, or both, by  other parties at reasonable time and  place. The court may order that they be  produced in court.


18
Fed. R. Evid. 1006.


19
In United States v. Swanquist, 161 F.3d  1064 (7th Cir. 1998), we upheld the  admission of charts to the jury comparing  the defendant's "disclosed" loans with  his "actual outstanding loans." Id. at  1070. The jury was then instructed that  the charts were to be used only as an aid  in evaluating the other evidence. Id. at  1073. In United States v. Robbins, 197  F.3d 829, 837 (7th Cir. 1999), we stated  "the basic purpose of the summary exhibit  was to recapitulate the numerous and  voluminous exhibits that had already been  introduced into evidence and that were  difficult to sort out." The same is true  here and the court properly instructed  the jury to analyze the underlying  evidence on which the charts were based.  Therefore the court did not abuse its  discretion in admitting the pledge  charts.


20
Finally, with respect to restitution,  Stoecker argues that the court did not  take into account his ability to pay res  titution nor did it inquire into the  determination of the bankruptcy court.  Once more, we review the district court's  calculation of restitution for an abuse  of discretion. United States v. Newman,  144 F.3d 531, 542 (7th Cir. 1998).


21
In Newman we explained that the  Mandatory Victims Restitution Act of  1996, 18 U.S.C. sec. 3663A, discarded the  discretionary balancing system. Id. The  court no longer has discretion as to  whether or not to impose restitution on a  defendant who has an inability to pay.  Newman, at 537. The court went on to say  that the defendant's ability to pay will  only be addressed when setting up a  payment schedule. Id. Because the MVRA  applies to any conviction imposed on or  after April 24, 1996 and Stoecker was  convicted in 1997, his arguments must  fail. The district court did not abuse  its discretion in ordering Stoecker to  pay restitution.


22
For the foregoing reasons the district  court is affirmed.



Notes:


1
 Rule 608(b) provides: Specific instances  of conduct. Specific instances of the  conduct of a witness, for the purpose of  attacking or supporting the witness'  credibility, . . . may not be proved by  extrinsic evidence. They may, however, in  the discretion of the court, if probative  of truthfulness or untruthfulness, be  inquired into on cross-examination of a  witness (1) concerning the witness'  character for truthfulness or  untruthfulness, or (2) concerning the  character for truthfulness or  untruthfulness of another witness as to  which character the witness being  cross-examined has testified.


2
 Rule 609(b) provides: Time limit.  Evidence of a conviction under this rule  is not admissible if a period of more  than ten years has elapsed since the date  of the conviction or of the release of  the witness from the confinement imposed  for that conviction, whichever is the  later date, unless the court determines,  in the interests of justice, that the  probative value of the conviction  supported by specific facts and  circumstances substantially outweighs its  prejudicial effect.